Name: Commission Regulation (EEC) No 2905/90 of 8 October 1990 introducing a countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/32 Official Journal of the European Communities 9. 10. 90 COMMISSION REGULATION (EEC) No 2905/90 of 8 October 1990 introducing a countervailing charge on tomatoes originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in Article 1 (2) (b) of Regulation (EEC) No 830/90 : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, for - tomatoes originating in Poland the entryprice calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ;Having regard to Council Regulation (EEC) No 1035/72of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 93/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article ,3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 830/90 of 30 March 1990 fixing for the 1990 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I at ECU 46,47 per 100 kilograms net for the period from 1 October to 20 December 1990 ; whereas this price has been reduced by Commission Regulation (EC) No 1484/90 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : A countervailing charge of ECU 3,77 per 100 kilograms net is applied to tomatoes (CN codes 0702 00 10 and 0702 00 90) originating in Poland. Article 2 Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (^ as last amended by This Regulation shall enter into force on 10 October 1990 . (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 43. (3) OJ No L 86, 31 . 3 . 1990, p. 22. (4) OJ No L 140, 1 . 6. 1990, p. 90. ft OJ No L 220, 10 . 8 . 1974, p. 20. (*) OJ No L 368, 31 . 12. 1985, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . 9 . 10. 90 Official Journal of the European Communities No L 277/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 199Q. For the Commission Ray MAC SHARRY Member of the Commission